PER CURIAM The appellant, Kenneth Snelling, was identified by police Officer Sparks as the one who sold and delivered to him controlled substance in violation of Act 590 of 1971 (Uniform Controlled Substance Act). The appellant’s brother Garry, testified that one Steve Welton had the drugs in his apartment; that he and the appellant took Officer Sparks to Steve’s apartment; that Steve was “barbed out” and at Steve’s request, the appellant got the drugs for Sparks and delivered the drugs to him. He said he saw the appellant hand the money to Steve. The appellant testified that the transaction was actually between Officer Sparks and Steve and that fifty cents per capsule was agreed upon through price negotiation for large quantities. He said that Steve was pretty high on the drug and that Steve asked him to get the drugs and give them to Sparks. He said he did get the drugs and give them to Officer Sparks and that he took $12.50 for the drugs and gave it to Steve. The appellant was represented by the Public Defender at the trial and was sentenced to three years in the penitentiary. On appeal to this court the Public Defender has made a motion pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) that the appeal to this court has no merit. The Attorney General has submitted a brief and agrees with the Public Defender. We agree with both of them and affirm the conviction. The judgment is affirmed.